Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 23, 2019

                                       No. 04-18-00564-CR

                                       David Lee YOUNG,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR2062
                          Honorable Laura Lee Parker, Judge Presiding


                                          ORDER
      The trial court has filed a letter with this court requesting an extension of time in which to
comply with our order issued on July 3, 2019. We GRANT the trial court’s request.

         We ORDER the trial court to determine whether the sitting district attorney and the
district attorney’s office are disqualified from prosecuting this appeal and file its written findings
of fact and conclusions of law with the trial court clerk no later than September 1, 2019.
Additionally, we ORDER the trial court clerk to file a supplemental clerk’s record in this court
no later than ten days after the trial court files its findings of facts and conclusions of law. We
further ORDER the court reporter to file in this court a reporter’s record of the hearing, along
with copies of any documentary evidence admitted, no later than twenty days after the date of the
hearing.

       Additionally, this appeal is withdrawn from submission. This appeal will be resubmitted
following reinstatement of the appeal on the court’s docket.


       It is so ORDERED on July 23, 2019.
                                       PER CURIAM


ATTESTED TO: _______________________
             Keith E. Hottle
             Clerk of Court